         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                    Southern Division


    ROBERT ROTHMAN, et. al.,

                             Plaintiffs,                 FILED UNDER SEAL
                     -against-                           Case No. PJM-20-3290
    DANIEL SNYDER,


                             Defendant.


DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
    TO PLAINTIFFS’ EMERGENCY MOTION CONCERNING VIOLATION
             OF THE COURT’S NOVEMBER 19, 2020 ORDER

        Defendant Daniel M. Snyder, by his undersigned attorneys, respectfully submits this

Memorandum of Points and Authorities in Opposition to Plaintiffs’ Emergency Motion

Concerning Violation of the Court’s November 19, 2020 Order (“Mr. Snyder’s Opposition” or

“Def. Opp.”).1

        Mr. Snyder, his attorneys, and his agents vehemently deny that they shared any information

with the media about any aspect of this dispute – not the arbitration, the litigation, or any

negotiations. A review of the information Plaintiffs provided and the timeline of events set forth

below demonstrates that Mr. Snyder is not responsible for any information leaked to the media.



1
  References to “Pls.’ Mot.” herein refer to Plaintiffs’ Emergency Motion Concerning Violation of
the Court’s November 19, 2020 Order (Dkt. No. 70) and references to “Pls.’ Supp. Mot.” herein
refer to Plaintiffs’ Notice of Supplemental Authority In Support Of Plaintiffs’ Emergency Motion
Concerning Violation Of The Court’s November 19, 2020 Order (Dkt. No. 77). References to
“Exhibits” or “Ex.” herein refer to the exhibits attached the accompanying Declaration of Careen
Winters, dated December 22, 2020. References to “Levander Declaration” refer to the accompany
Declaration of Andrew J. Levander, dated December 22, 2020. References to “Snyder
Declaration” refer to the accompany Declaration of Daniel M. Snyder, dated December 22, 2020.


                                                1
         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 2 of 13



The Court should reject Plaintiffs’ outrageous and unsubstantiated accusations to the contrary,

which are themselves frivolous and sanctionable.

       As the public documents reveal, Mr. Snyder is seeking to negotiate a deal with the Plaintiffs

to purchase their minority interest in non-party Washington Football, Inc. (“WFI”). The notion

that he would do anything that might work against his interests and risk sabotaging his own deal

makes no sense. Indeed, if Mr. Snyder sought to undermine Plaintiffs’ credibility in the public

realm, rather than focus on defeating their baseless claims, he would have done so at the height of

when the most offensive, utterly false, and grossly misleading information was being published

about him –                                                                                  . And

as to the substance of Plaintiffs’ motion, while the information published by The New York Times

has stalled what had been productive discussions, none of the allegedly disclosed information

(which was not was leaked by Mr. Snyder in any event) violates the Court’s protective order. Nor

have Plaintiffs suffered any cognizable harm as a result. Accordingly, the Court should deny

Plaintiffs’ emergency motion for sanctions.

                                 FACTUAL BACKGROUND

       Defendant incorporates by reference the history of the dispute among the parties discussed

in his prior filings.2 That history confirms Mr. Snyder’s persistent interest in maintaining a high

level of confidentiality around this dispute. Plaintiffs commenced an arbitration before the NFL

Commissioner in June 2020. Opp. to TRO and PI at 4. Plaintiffs then proceeded to orchestrate a




2
  See Defendant’s Memorandum of Law in Opposition to Plaintiffs’ Emergency Motion for a
Temporary Restraining Order and Preliminary Injunction (Dkt. No. 27) (“Opp. to TRO and PI”),
Defendant’s Memorandum of Reasoning and Authorities in Response to Plaintiffs’ Emergency
Motion for Protective Orders (Dkt. No. 25) (“Resp. to Emergency Mot. for Protective Orders”),
Defendant’s Response to Intervenor National Football League’s Memorandum of Law Regarding
the NFL Commissioner’s Exclusive Jurisdiction to Arbitrate the Parties’ Dispute (Dkt. No. 53).


                                                 2
          Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 3 of 13



public smear campaign against Mr. Snyder, which resulted in negative press coverage about Mr.

Snyder beginning in July 2020. Id. at 4-5. As the now public filings in this case make clear,

Plaintiffs then attempted to conceal their conduct. See id. 4-7.

                                                                                               Id. at 4.

When                                                             a proceeding under Section 1782 was

brought against Ms. Blair,

                                     . Id. at 6-7.

                                                             .    See Resp. to Emergency Mot. for

Protective Orders at 4 (

                             ). Despite all of this, Mr. Snyder has engaged in negotiations with

Plaintiffs. In fact,



                                        .

        One of the central issues in this case, after the threshold question of the Court’s jurisdiction

is resolved, is whether Mr. Snyder properly exercised his right of first refusal




                   Discussions between Mr. Snyder and Plaintiffs, through their respective

representatives, have been ongoing since Plaintiffs first provided Mr. Snyder with a purported

notice of their intent to sell in October 2020. Snyder Declaration ¶ 3. Multiple press outlets

previously reported on these negotiations, as Mr. Snyder has noted to the Court. See Resp. to

Emergency Mot. for Protective Orders, Ex. 17 (Ken Belson and Katherine Rosman reporting on

November 13, 2020 that Plaintiffs had received an offer to buy their 40% interest in WFI for $900




                                                     3
         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 4 of 13



million). Those reports identified the proposed sale price for all of Plaintiffs’ WFI stock at $900

million. Id.3



                       . See Opp. to TRO and PI at 4.4




                Snyder Declaration ¶ 3; Levander Declaration ¶ 3.



3
  See also Will Hobson, Mark Maske & Liz Clarke, Washington Football Team Minority Owners
Have A Deal To Sell But Daniel Snyder Is Blocking It, THE WASHINGTON POST, (Nov. 20, 2020),
https://www.washingtonpost.com/sports/2020/11/20/daniel-snyder-washington-football-
minority-owners-sale/ (“A group of investors from California offered $900 million for a 40 percent
stake in the Washington Football Team, according to two people familiar with the matter and
documents reviewed by The Washington Post.”) and Daniel Kaplan, Washington’s Dan Snyder
‘Unlawfully’ Blocking Partners’ Sale, Lawsuit Alleges, THE ATHLETIC (Dec. 12, 2020),
https://theathletic.com/2256849/2020/12/12/washington-dan-snyder-ownership-lawsuit/ (“The
details of the partners’ sale agreement are redacted in the complaint, but much of it has been
reported by The Washington Post. Behdad Eghbali and José Feliciano — the billionaire co-
founders of private equity firm Clearlake Capital — and Feliciano’s wife, Kwanza Jones, agreed
to pay $900 million for the three stakes, the Post reported last month. The newspaper reported
Snyder, who owns 40.459 percent of the team, is seeking to buy out only the combined 25.331
percent held by Rothman and Smith, not the 15.168 percent owned by Schar. The complaint
suggests Snyder’s offer did not equal the original and is thus insufficient.”).
4
  See also Liz Clarke, Will Hobson & Beth Rein, Tensions Rise In Washington Football Team
Ownership Breakup, Unsealed Court Filings Show, THE WASHINGTON POST (Dec. 19, 2020),
https://www.washingtonpost.com/sports/2020/12/19/dan-snyder-minority-owners-feud/                 (“The
team is worth $3.5 billion, according to Forbes’s 2020 valuation. A 40 percent stake, at that market
value, would be worth $1.4 billion. Those figures typically only hold when the team is sold in its
entirety, according to industry experts; shares for minority ownerships in NFL franchises are worth
less because they carry no authority in the team’s operations.”) and Ken Belson & Katherine
Rosman, Washington N.F.L. team’s Drama Fueled By Owners’ Fight Over Payout, THE NEW
YORK TIMES (Sept. 25, 2020), https://www.nytimes.com/2020/09/25/sports/football/washington-
nfl-team-owners-dan-snyder.html?smid=tw-share (“In early June, David Koche, a lawyer
representing the three limited partners, sent a letter to Norman Chirite, a lawyer representing
Snyder. To help his clients sell their shares, Koche asked for the team’s financial records, including
all of the team’s ‘transactions with any insiders or entities controlled by insiders.’ If Snyder wanted
‘to avoid an expensive and lengthy due diligence process and detailed review’ of the team’s books,
Koche said, Snyder should think about buying out the three partners ‘at fair value.’).


                                                  4
         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 5 of 13



                                                                                       . Levander

Declaration ¶ 3. Neither Mr. Snyder nor any of his advisors disclosed the existence nor terms of

these negotiations to any member of the press directly or indirectly, nor had any incentive to do

so. Snyder Declaration ¶ 4.

       On December 18, 2020 at 6:33 am EST, Katherine “Katie” Rosman, a reporter with The

New York Times, emailed David Koche, attorney for Plaintiffs, seeking comment on a story

covering confidential discussions among Mr. Snyder and the Plaintiffs:

       My name is Katie Rosman and I am a reporter for the New York Times. With my
       colleague Ken Belson, I am reporting a story that involves your client Dwight
       Schar. We are reporting that Daniel Snyder is nearing an agreement to pay
               to Mr. Schar, Mr. Smith and Mr. Rothman for their combined 40% of the
       Washington Football Team. We are reporting


                                                                       We are reporting that


                        . The story is sourced to legal documents and filings, and to people
       aware of the deal-in-progress. Would you or Schar like to comment for this story?
       If you’d like to speak on the phone, I am happy to discuss this in greater detail.

       Please let me know by noon if you plan to comment or if you would like to speak.
       I appreciate your quick attention to this and do hope we will speak!

Pls.’ Mot. Sanctions at 2-3 (emphasis added).

       Approximately one hour later on December 18, 2020, at 7:36 am EST, Ken Belson, another

reporter with The New York Times, emailed Careen Winters at MWWPR, the public relations firm

that represents WFI, with a nearly identical request:

       Hi Careen, Happy Friday. We’re writing a story about the WFT and the three
       limited partners (Fred Smith, Dwight Schar and Robert Rothman) who have been
       trying to sell their combined 40 percent of the team. Our story will say that Dan
       Snyder is nearing an agreement to buy out all three partners.

                                                     . Also we will include




                                                 5
         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 6 of 13



                                                   , something Snyder has alleged in
       various court documents. Does Dan Snyder have any comment about this potential
       purchase or the penalties?

Winters Declaration, Ex. A (emphasis added). On December 18, 2020 at 9:33 am EST, Ms.

Winters emailed Mr. Belson back: “we will decline to comment.” Id.

       On December 19, 2020, Mr. Belson and Ms. Rosman published an article entitled “Fight

for Washington N.F.L. Team Could Tighten Owner’s Grip On It” in The New York Times

(“NYTimes Article”). Winters Declaration, Ex. B.

                                                    the NYTimes Article detailed the confidential

discussions between Mr. Snyder and Plaintiffs. Id. at 2. It also reported that Mr. Schar’s proceeds

might be reduced as a penalty for “trying to publicly undermine Snyder.” Id. The NYTimes

Article cited multiple individuals for this information: “According to three people familiar with

the plan,” “according to three people aware of the potential penalties,” and “according to people

with knowledge of the [confidential] negotiations.” Id. at 1-2 (emphases added).

                                         DISCUSSION

       A.      The Timeline Of Events And Evidence Does Not Demonstrate Disclosure By
               Defendant

       Plaintiffs allege the December 18, 2020 outreach from The New York Times to Mr. Koche

“mak[es] clear that Defendant Snyder or his agents have disclosed to the New York Times

confidential information.” Pls.’ Mot. at 2. But Plaintiffs, who have a heavy burden of proof in

seeking sanctions, do not provide any evidence, much less proof, of this bald accusation. To the

contrary, the evidence shows that Mr. Snyder and his agents were not responsible for sharing any

such information with The New York Times. In fact, Mr. Snyder received a nearly identical

outreach from a reporter with The New York Times an hour after Mr. Koche received a request for

comment on the proposed story. See Winters Declaration, Ex. A. This sequence of events belies



                                                6
         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 7 of 13



any notion that Mr. Snyder was the source of any leaks. Mr. Belson was aware of the recited facts

before he reached out to Ms. Winters, and this outreach occurred after Mr. Koche had been

contacted for comment.

       For Ms. Winters this was the first time she heard of the on-going negotiations. Winters

Declaration ¶ 3. Ms. Winters responded to Mr. Belson, “we will decline to comment.” Winters

Declaration, Ex. A. She did not speak with or provide additional details to Mr. Belson regarding

the confidential negotiations. Winters Declaration ¶ 4. Andrew Levander, Mr. Snyder’s lawyer

leading the confidential negotiations, likewise did not speak, or provide any information, to the

press regarding the confidential negotiations. Levander Declaration ¶ 4. And Mr. Snyder (unlike

Plaintiffs) has confirmed that he did not speak to or directly or indirectly provide information to

the press about the negotiations. Snyder Declaration ¶ 4.

       Notwithstanding Plaintiffs’ contentions otherwise, the content of the NYTimes Article

does not establish that Mr. Snyder or his agents are the source of the leaks. Plaintiffs claim that

coverage of the offer price means Mr. Snyder disclosed this information. Pls. Supp. Mot. at 1.

But this information was already covered by the press in connection with Mr. Belson previously

receiving a copy of Plaintiffs’ sealed Complaint in a context evidencing that Plaintiffs, and not Mr.

Snyder, were the source of this leak. See Resp. to Emergency Mot. for Protective Orders at 2, 4

(detailing Mr. Belson’s previous outreach to Ms. Winters after reading Plaintiffs’ sealed Complaint

hours after it was filed and shortly after Mr. Snyder’s counsel had received it) and Resp. to

Emergency Mot. for Protective Orders, Ex. 17 (Mr. Belson and Ms. Rosman reporting on

November 13, 2020 that Plaintiffs had received an offer to buy their 40% interest in WFI for $900




                                                 7
           Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 8 of 13



million).5 Similarly, information about Mr. Schar’s smear campaign and Mary Ellen Blair’s

involvement therein are now publically detailed in Mr. Snyder’s filings in this action, which

Plaintiffs did not seek to keep under seal. See Opp. to TRO and PI at 4-7. The press has also

extensively covered this information.6 Plaintiffs point to the NYTimes Article’s coverage of

declarations prepared by Mr. Chirite and Ms. Blair as well as the coverage of the 2009 settlement

as further evidence of Mr. Snyder’s involvement in the article; however, Mr. Snyder is not the only

person with access to this information. In fact, the Blair declaration became public in connection

with the defamation suit Mr. Snyder brought in India, Daniel Snyder Through His SPA Holder vs.



5
    See also Factual Background, supra at note 2 (
                     ) and note 3 (

                            ).
6
  See Ken Belson & Katherine Rosman, Washington N.F.L. Team Owner Files Claims Hinting At
A        Conspiracy,       THE       NEW         YORK         TIMES,      (Aug.       10,      2020),
https://www.nytimes.com/2020/08/10/sports/football/washington-nfl-snyder-lawsuit.html (“In a
filing on Monday in Federal District Court in Alexandria, Va., Snyder asked for access to
documents that the former employee, Mary-Ellen Blair, who was an executive assistant in the front
office, has, including confidential team records, that might bolster his defamation case against an
Indian media company that he contends published defamatory rumors about him …. According to
the filing on Monday, Blair, starting in late May or early June, started reaching out to current and
former team employees seeking information that would discredit the team owner .… The filing
also said Blair told a personal employee of Snyder’s and two other team employees that “she was
in contact with and working in coordination with a third party” and that she and that third party
were involved in preparing articles that were going to be damaging to Snyder .… Snyder
contended that she has an unidentified “financial benefactor” who has provided discounted rent in
luxury apartment buildings in Virginia that are connected to a minority shareholder who is seeking
to sell his stake.”) and Daniel Kaplan, ‘Gangster’ Tactics, Burner Phones, Threats: Dan Snyder’s
Fight        With      WFT       Partners,       THE       ATHLETIC,       (Dec.       18,     2020),
https://theathletic.com/2272033/2020/12/18/gangster-tactics-burner-phones-threats-dan-snyders-
fight-with-wft-partners/?redirected=1 (“‘On June 26, 2020 plaintiffs instituted the confidential
arbitration against Mr. Snyder,’ the filing said, referring to the NFL arbitration between the parties
that is also underway. ‘Shortly thereafter, Mr. Schar initiated contact with Mary Ellen Blair, a
former employee and enlisted her assistance in a public smear campaign designed to disparage
(Snyder) … Ms. Blair’s phone records confirm that Mr. Schar called her on July 5, 2020 and she
and Mr. Schar spoke nine times that day. Indeed for the next 45 days she and Mr. Schar spoke at
least 63 times and 149 times in July and September 2020.’”).


                                                     8
         Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 9 of 13



Eleven Internet Services LLP & Ors., filed August 7, 2020 in The High Court of Delhi at New

Delhi. See NFL Team Owner Moves Delhi High Court To Prosecute India-Based Website For

Contempt, INDIA LEGAL (Dec. 15, 2020), https://www.indialegallive.com/constitutional-law-

news/courts-news/nfl-team-owner-delhi-high-court-contempt-by-india-website/ (with relevant

declaration at page 103 of Mr. Snyder’s embedded filing).

       Moreover, the NYTimes Article makes clear that the source of this confidential information

was from multiple individuals, not from Mr. Snyder. See Winters Declaration, Ex. B at 1 (citing

“three people familiar with” pricing information and the approval process for the confidential

negotiations (emphasis added)); id. at 2 (citing “three people aware of the potential penalties”

against Mr. Schar for “trying to publicly undermine Snyder” (emphasis added)). The citation to

three people clarifies that it was not Mr. Snyder who was the source of this information; however,

other parties involved in this dispute may have comprised those three people.

       As highlighted by Mr. Belson’s email to Ms. Winters on the morning of December 18th,

there is a history of press leaks in this case, including Mr. Belson’s previous, and evidently on-

going, access to confidential materials. Mr. Belson’s email to Ms. Winters cites



                                                                            . Winters Declaration,

Ex. A. These facts are subject to sealing in this case, including the sealed Complaint, which Mr.

Belson had access to within hours of Plaintiffs’ filing. See Resp. to Emergency Mot. for Protective

Orders at 2, 4 (detailing Mr. Belson’s previous outreach to Ms. Winters after reading Plaintiffs’

sealed Complaint hours after it was filed and shortly after Mr. Snyder’s counsel had received it);

Resp. to Emergency Mot. for Protective Orders, Ex. 16 (Mr. Belson’s November 13, 2020 email

to Ms. Winters seeking comment on a forthcoming story and noting it would report:




                                                9
        Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 10 of 13



                                                                                         Plaintiffs’

central role in historically disclosing information to the press, including through third party

intermediaries, is undeniable. Opp. to TRO and PI at 4-5.



                                      . Id. at 6-7; Resp. to Emergency Mot. for Protective Orders

at 4. Plaintiffs attempt to brush aside their involvement in the on-going negotiations. They are

certainly as knowledgeable of the terms and existence of those negotiations, yet they do not submit

any declarations affirmatively dispelling their role in the leaks. Their silence speaks volumes.

       B.      Defendant Has No Incentive To Risk His Own Deal

       Defendant did not initiate this litigation. To the contrary, when a dispute arose over the

proposed offer and Mr. Snyder’s right of first refusal, Mr. Snyder sought the protection of a

confidential arbitration proceeding – not a federal court. And when the NFL intervened to assert

the confidentiality provisions it imposes on all owners, Mr. Snyder supported those arguments.

       Plaintiffs offer no explanation for why now, with the parties actively negotiating, Mr.

Snyder would chose to reveal confidential facts concerning the negotiations. Mr. Snyder withstood

months of                                                                       , yet he continually

rose above those efforts and repeatedly sought to impose confidentiality obligations on the parties.

Now with the prospect of a resolution on the table, Mr. Snyder has no reason to risk his own deal.

Indeed, Plaintiffs’ baseless suggestion that they have suffered any cognizable harm because of the

NYTimes Articles falls flat. The prospect of productive negotiations remains within their control.

       C.      The Court’s Protective Order Was Not Violated

       Putting aside the fact, as affirmed in the Declarations of Mr. Levander, Mr. Snyder and Ms.

Winters, that neither Mr. Snyder nor his representatives were responsible for leaking to The New

York Times any information concerning the confidential negotiations to buy out Plaintiffs’ interests


                                                10
        Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 11 of 13



in WFI, any such disclosure would not violate this Court’s November 19 Order. The Order the

Court issued on November 19, 2020, bars any party from, inter alia, “disclos[ing] to any third

party any information or document related to the sealed record in this case,” November 19 Order

¶ 7, and “interfer[ing] with the rights of any other party relative to this case (e.g., by way of

disparagement or otherwise)—more specifically, the right of Plaintiffs to negotiate with the

proposed purchasers of Plaintiffs’ stock in Washington Football Inc. and to pursue due diligence

and the right of Defendant Snyder to claim a right of first refusal to purchase said stock,”

November 19 Order ¶ 9. Beyond rushing to this Court to accuse Mr. Snyder of violating the Order,

Plaintiffs do not and cannot explain how the alleged disclosure of details of the confidential

negotiations (which Mr. Snyder did not leak) would violate either of these provisions. Plaintiffs’

own allegations against Mr. Snyder lack evidence and merit, warranting their own sanctions. See

U.S.Dist.Ct.Rules Md. Civil Rule 8(a) (“The Court expects that motions for sanctions will not be

filed as a matter of course. The Court will consider in appropriate cases imposing sanctions upon

the parties who file unjustified sanctions motions.”). Without a clear and intentional breach of the

Court’s November 19 Order (and here there is simply no evidence the leak came from Mr. Snyder),

Plaintiffs have failed to establish sanctions are warranted.

       Mr. Snyder has not “interfere[d] with the rights” of Plaintiffs, Mr. Snyder has not

disparaged the Plaintiffs and he certainly has not “disclose[d] to or use[d] with any third party any

information or document related to the sealed record in this case.” Pls.’ Mot. at 1 (citing November

19 Order). Sanctions are simply unwarranted here because Mr. Snyder and his agents have not

leaked any information; much less violated the Court’s November 19 Order. See In re Bees, 562

F.3d 284, 287; 290 (4th Cir. 2009) (reversing district court’s imposition of sua sponte sanctions

where the district court did not “use extra care in imposing sua sponte sanctions.” (internal citation




                                                 11
           Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 12 of 13



and quotation omitted)); Am. Reliable Ins. Co. v. Stillwell, 336 F.3d 311, 321 (4th Cir. 2003)

(affirming district court’s denial of sanctions where defendant’s position was reasonable). Indeed

Plaintiffs’ argument that sua sponte sanctions are merited here finds no support in the case law.

The cases Plaintiffs cite show that conduct even more egregious than what they allege here still

does not merit sua sponte sanctions. See Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S.

238, 271 (1944) (reversing, without mentioning sanctions, a Circuit Court’s finding of patent

infringement where an attorney fraudulently published an article that formed the basis of the

infringement finding); Brickwood Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d 385, 399

(reversing district court’s imposition of sanctions where plaintiff filed frivolous defamation

claims).

                                        CONCLUSION

       For all the foregoing reasons, Defendant respectfully requests this Court deny Plaintiffs’

Emergency Motion Concerning Violation of the Court’s November 19, 2020 Order and otherwise

decline to enter sanctions against Defendant.

  Dated: December 22, 2020                      MILES & STOCKBRIDGE P.C.

                                                /s/ Rachel T. McGuckian
                                                Rachel T. McGuckian
                                                11 N. Washington Street
                                                Suite 700
                                                Rockville, MD 20850
                                                Phone: (301) 517-4816
                                                Fax: (301) 762-0363
                                                rmcguckian@milesstockbridge.com

                                                DECHERT LLP

                                                Andrew J. Levander (admitted pro hac vice)
                                                Neil A. Steiner (admitted pro hac vice)
                                                Three Bryant Park
                                                1095 Avenue of the Americas
                                                New York, NY 10036


                                                  12
Case 8:20-cv-03290-PJM Document 82 Filed 12/22/20 Page 13 of 13



                            Phone: (212) 698-3500
                            Fax: (212) 698-3599
                            andrew.levander@dechert.com
                            neil.steiner@dechert.com

                            Christina Guerola Sarchio (admitted pro hac vice)
                            1900 K Street NW
                            Washington, D.C. 20006
                            Phone: (202) 261-3300
                            Fax: (212) 261-3333
                            christina.sarchio@dechert.com

                             TACOPINA, SEIGEL & DEOREO

                             Joseph Tacopina (admitted pro hac vice)
                             275 Madison Avenue
                             New York, New York 10016
                             Phone: (212) 227-8877
                             jtacopina@tacopinalaw.com

                            Counsel for Defendant Daniel M. Snyder




                              13
